Notice of Pre-AIA  or AIA  Status

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1; 
The limitations recited, “…said yaw joint member comprising a frame perpendicular to the longitudinal axis of the corresponding one of the first and second vehicle units and left and right arcuate walls juxtaposed to said left and right arcuate walls of the vertical cylinder and rotatable around said vertical cylinder; the frame of the pitch joint member and the frame of the yaw joint member being juxtaposed and mechanically linked to jointly form a planar roll joint mechanism.” were not reasonably determined in the prior art. 
In regard to Claim 13; 
The elements, “… , the articulation system comprising at least one planar roll joint mechanism having two frames CAN_DMS: \130630966\1Page 3 of 5Attorney Docket No.: 55500284-5US juxtaposed, said two frames having interlocking thread patterns on respective interfacing faces thereof, the interlocking thread patterns including arcs of concentric circles; said planar roll joint mechanism being rotatable according to said interlocking thread patterns.” were not determined in the prior art. 
Kuker (GB 2126965) teaches a vehicle articulation system (Fig. 1) that comprises a gangway with contact surfaces (Fig. 1, 3/6). Kuker does not teach the surface members comprising interlocking thread patterns for roll movement. Such a structure was not determined in the prior art of relevance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611